Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/29/2020.  These drawings are accepted.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a disc-type three-degree-of-freedom magnetic suspension switched reluctance motor, comprising a stator and a double-disc rotor, wherein the stator comprises an axial stator core, a permanent magnet ring, and a radial stator core which are coaxially connected to each other in sequence from outside to inside; several axial suspension teeth are evenly distributed on two axial ends of the axial stator core, end surfaces of the axial stator core between adjacent axial suspension teeth are connected to axial magnetic isolation blocks, several axial torque teeth are evenly distributed on the axial magnetic isolation blocks, and axial suspension windings and axial torque windings are respectively wound on the axial suspension teeth and the axial torque teeth; several radial suspension teeth are evenly distributed on the inner circumference of the radial stator core, the inner circumference of the radial stator core between adjacent radial suspension teeth is connected to a radial magnetic isolation block, several radial torque teeth are evenly distributed on the radial magnetic isolation block, and a radial suspension winding and a radial torque winding are respectively wound on the radial suspension teeth and the radial torque teeth; the double-disc rotor consists of a rotor core and disc rotors respectively coaxially connected to two ends of the rotor core, the rotor core is coaxially connected to a rotating shaft extending out of the outer ends of the disc rotors, the inner ends of the disc rotors are provided with axial rotor teeth directly facing the axial stator core, the rotor core penetrates through the stator, and the middle portion of the rotor core is provided with radial rotor teeth directly facing the radial stator core as recited in claim 1.  Claims 2 and 3 are dependent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



5/20/2022

/DANG D LE/Primary Examiner, Art Unit 2834